HAWKINS, J.
Upon trial under indictment charging appellant with the murder of one Jess Pruett conviction was had for an aggravated assault and appellant’s punishment fixed at a fine of $1,000 and confinement in the county jail for one year. The record is before us without statement of facts or bills of exception. The indictment is in regular form charging the offense of murder, and the charge of the court is applicable to a case provable under such charge. No errors are presented by the record, and the judgment is affirmed.